                     Case 14-13155             Doc 75       Filed 11/16/18 Entered 11/16/18 17:49:51         Desc Main
                                                              Document     Page 1 of 4
1A
 101-7-NFR
 /2009
 /2010
 2ems Inc.
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS
                                                                EASTERN DIVISION

                  In Re:                                              §
                                                                      §
                  James Henry JJr. Sullivan                           §     Case No. 1:14-13155-JSB
                  Renee A. Simmons-Sullivan                           §
                                                                      §
                                      Debtors                         §

                                                    NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                      APPLICATIONS FOR COMPENSATION
                                                        AND DEADLINE TO OBJECT (NFR)

                          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that RONALD R.
                  PETERSON, trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s
                  professionals have filed final fee applications, which are summarized in the attached Summary of
                  Trustee's Final Report and Applications for Compensation.

                          The complete Final Report and all applications for compensation are available for inspection at
                  the Office of the Clerk, at the following address:
                                                 219 S. Dearborn Street
                                                 Chicago, IL 60604
                  Any person wishing to object to any fee application that has not already been approved or to the
                  Final Report, must file a written objection within 21 days from the mailing of this notice, serve a
                  copy of the objections upon the trustee, any party whose application is being challenged and the
                  United States Trustee. A hearing on the fee applications and any objection to the Final Report
                  will be held at 10:00 AM on 12/18/2018 in Courtroom 615,
                                                 UNITED STATES BANKRUPTCY COURT
                                                 219 S. Dearborn St.
                                                 Chicago, IL 60604
                  If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
                  dividends pursuant to FRBP 3009 without further order of the Court.

                  Date Mailed: 11/16/2018                                 By: /s/ Ronald R. Peterson
                                                                                                Trustee


                  RONALD R. PETERSON
                  JENNER & BLOCK LLP
                  353 N. CLARK STREET
                  38TH FLOOR
                  CHICAGO, IL 60654-3456




             UST Form 101-7-NFR (10/1/2010) (Page: 1)
         Case 14-13155                 Doc 75             Filed 11/16/18 Entered 11/16/18 17:49:51                                    Desc Main
                                                            Document     Page 2 of 4


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS
                                                      EASTERN DIVISION


      In Re:                                                                §
                                                                            §
      James Henry JJr. Sullivan                                             §         Case No. 1:14-13155-JSB
      Renee A. Simmons-Sullivan                                             §
                                                                            §
                             Debtors                                        §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                     23,000.00
                   and approved disbursements of                                                                      $                       1,107.20
                                                            1
                   leaving a balance on hand of                                                                       $                     21,892.80


                 Claims of secured creditors will be paid as follows:

                                                                                 Allowed                   Interim
                                                                                 Amount of                 Payment to               Proposed
       Claim No. Claimant                               Claim Asserted           Claim                     Date                     Payment
                        NASSER N.
       7                CHAUDHRY                      $          1,450.00 $                1,450.00 $                      0.00 $                    0.00
                   Total to be paid to secured creditors                                                              $                              0.00
                   Remaining Balance                                                                                  $                     21,892.80


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: RONALD R. PETERSON                                 $             3,050.00 $                          0.00 $              3,050.00
       Trustee Expenses: RONALD R.
       PETERSON                                                         $                 54.24 $                         0.00 $                    54.24
       Attorney for Trustee Fees: JENNER &
       BLOCK                                                            $           16,880.50 $                           0.00 $            16,880.50
          Total to be paid for chapter 7 administrative expenses
____________________                                                                                                  $                     19,984.74
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
         Case 14-13155            Doc 75   Filed 11/16/18 Entered 11/16/18 17:49:51              Desc Main
                                             Document     Page 3 of 4

                Remaining Balance                                                     $                1,908.06


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 123.00 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                   Allowed Amount      Interim Payment to
     Claim No.          Claimant                   of Claim            Date               Proposed Payment
                        ILLINOIS
                        DEPARTMENT OF
     6                  REVENUE                   $          123.00 $                 0.00 $             123.00
                Total to be paid to priority creditors                                $                  123.00
                Remaining Balance                                                     $                1,785.06


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 14,663.25 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 12.2 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                   Allowed Amount      Interim Payment to
     Claim No.          Claimant                   of Claim            Date               Proposed Payment
     2                  CAVALRY SPV I, LLC $                1,576.04 $                0.00 $             191.86
                        MOHELA/EDUCATIO
                        NAL CREDIT
     3                  MANAGEMEN       $                   4,310.31 $                0.00 $             524.72
     4                  SPRINT CORP.              $          870.92 $                 0.00 $             106.02
                        AMERICAN
                        INFOSOURCE LP AS
     5                  AGENT FOR                 $         2,537.44 $                0.00 $             308.90




UST Form 101-7-NFR (10/1/2010) (Page: 3)
         Case 14-13155            Doc 75   Filed 11/16/18 Entered 11/16/18 17:49:51              Desc Main
                                             Document     Page 4 of 4

                                                  Allowed Amount         Interim Payment to
     Claim No.          Claimant                  of Claim               Date               Proposed Payment
                        NASSER N.
     7A                 CHAUDHRY                $           1,694.00 $               0.00 $              206.22
     8                  NICOR GAS               $           3,674.54 $               0.00 $              447.34
                Total to be paid to timely general unsecured creditors                $                1,785.06
                Remaining Balance                                                     $                     0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE


                                              Prepared By: /s/ Ronald R. Peterson
                                                                                 Trustee


     RONALD R. PETERSON
     JENNER & BLOCK LLP
     353 N. CLARK STREET
     38TH FLOOR
     CHICAGO, IL 60654-3456


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
